       Case 5:21-cv-00493-XR-ESC Document 2 Filed 05/24/21 Page 1 of 2
                                                                                United States District Court
                                                                                  Southern District of Texas

                                                                                     ENTERED
                                                                                     May 24, 2021
                          UNITED STATES DISTRICT COURT
                                                                                  Nathan Ochsner, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

CHARLTON REED TIPTON,                         §
                                              §
         Plaintiff,                           §
VS.                                           §   CIVIL ACTION NO. 2:21-CV-101
                                              §
BOBBY LUMPKIN,                                §
                                              §
         Defendant.                           §

                        OPINION AND ORDER OF TRANSFER

       This is a civil action filed by a Texas state prisoner. Plaintiff Charlton Tipton is

currently incarcerated at the John B. Connally Unit in Kenedy, Texas, which is located in

Karnes County.        In his complaint, Plaintiff challenges conditions relating to his

confinement. Specifically, Plaintiff alleges he was physically assaulted at his current unit

on April 22, 2021. (D.E. 1). Plaintiff previously filed a civil action with this Court, Case

No. 2:21-cv-11, which was appropriately transferred to the Western District of Texas as

neither Plaintiff nor his complaints have any connection to this District.

       A civil action wherein jurisdiction is not founded solely on diversity of citizenship

may be brought in (1) a judicial district where any defendant resides, if all defendants

reside in the same state, or (2) a judicial district in which a substantial part of the events

or omissions giving rise to the claim occurred. 28 U.S.C. § 1391(b). In addition, for the

convenience of parties and witnesses, and in the interest of justice, a district court may




1/2
       Case 5:21-cv-00493-XR-ESC Document 2 Filed 05/24/21 Page 2 of 2




transfer any civil action to any other district or division where it might have been

brought. 28 U.S.C. § 1404(a).

       In this case, the events about which Plaintiff complains occurred in Karnes

County, Texas.    None of the Defendants reside or are found in the Corpus Christi

Division of the Southern District of Texas. Karnes County lies within the San Antonio

Division of the Western District of Texas.       28 U.S.C. § 124(d)(4). Therefore, the

interests of justice would be served by a transfer to the San Antonio Division of the

Western District of Texas. Accordingly, it is ORDERED that this case be transferred to

the United States District Court for the Western District of Texas, San Antonio Division.

All pending motions are DENIED as moot subject to re-filing after the case is

transferred. The Clerk of Court is directed to CLOSE this case.

       Plaintiff is advised not to file any additional writs or civil actions with this Court

unless such cases have a connection, as stated above, with the Southern District of Texas,

Corpus Christi Division. Failure to comply with this Order will result in the imposition

of sanctions.


       ORDERED this 24th day of May, 2021.


                                              ___________________________________
                                                           Jason B. Libby
                                                    United States Magistrate Judge




2/2
